UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1074



YVETTE COLE,

                Plaintiff - Appellant,

          v.


GRACE B. BENNETT, Magistrate Judge, Hampton County; HAMPTON
COUNTY; STATE OF SOUTH CAROLINA,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Solomom Blatt, Jr., Senior District
Judge. (9:07-cv-03748-SB)


Submitted:   March 27, 2008                 Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yvette Cole, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yvette Cole appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing her 42

U.S.C. § 1983 (2000) complaint without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B) (2000).          We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court. Cole v. Bennett, No. 9:07-cv-03748-SB

(D.S.C. Dec. 20, 2007). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -